                                                            


                                                          %UDGOH\7$XVWLQ(VT                                   
                                                            1HYDGD%DU1R
                                                          61(//	:,/0(5//3
                                                          +RZDUG+XJKHV3DUNZD\6XLWH
                                                            /DV9HJDV1HYDGD
                                                          7HOHSKRQH
                                                            )DFVLPLOH
                                                          EDXVWLQ#VZODZFRP
                                                            
                                                          Attorneys for Defendant
                                                            Equifax Information Services LLC
                                                       
                                                                                         81,7('67$7(6',675,&7&2857
                                                       
                                                                                                ',675,&72)1(9$'$
                                                       
                                                          6+(5((/$0%DQLQGLYLGXDO                          &DVH1RFY-&01-.
                                                                                                            
                                                                                                                67,38/$7,212)(;7(16,212)
                                                                                3ODLQWLII              
                                                                                                               7,0()25'()(1'$17(48,)$;
                                                                                                          
                                                         YV                                                ,1)250$7,216(59,&(6//&72
                                                                                                          
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                  ),/($16:(5
                                                            1$9,(1762/87,216//&DIRUHLJQOLPLWHG          
Snell & Wilmer




                                                                                                       
                    Las Vegas, Nevada 89169




                                                            OLPLWHGFRPSDQ\(48,)$;,1)250$7,21               ),5675(48(67
                         LAW OFFICES

                          702.784.5200




                                                         6(59,&(6//&DIRUHLJQOLPLWHGOLDELOLW\          
                               L.L.P.




                                                            FRPSDQ\(;3(5,$1,1)250$7,21                
                                                                                                       
                                                            62/87,216,1&DIRUHLJQFRUSRUDWLRQ
                                                                                                          
                                                         75$1681,21//&DIRUHLJQOLPLWHGOLDELOLW\ 
                                                            FRPSDQ\                                    
                                                                                  'HIHQGDQWV         
                                                                'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//&³(TXLID[´KDVUHTXHVWHGDQH[WHQVLRQRI

                                                         WLPHWRDQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLQWKLVPDWWHUWRZKLFK3ODLQWLIIKDV

                                                         QR RSSRVLWLRQ  $FFRUGLQJO\ SXUVXDQW WR /5 ,$  ,7 ,6 +(5(%< 67,38/$7(' $1'

                                                         $*5(('WRE\DQGDPRQJFRXQVHOWKDW'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//&¶VWLPHWR

                                                         DQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLQWKLVDFWLRQLVH[WHQGHGIURP1RYHPEHU

                                                         WKURXJKDQGLQFOXGLQJ1RYHPEHU3ODLQWLIIDQG(TXLID[DUHHQJDJHGLQVHWWOHPHQW

                                                         GLVFXVVLRQV  7KH DGGLWLRQDO WLPH WR UHVSRQG WR WKH &RPSODLQW ZLOO IDFLOLWDWH VHWWOHPHQW

                                                         GLVFXVVLRQV

                                                         

                                                         

                                                         
                                                                                                             
                                                                                                                                                                

                                                            
                                                            


                                                                    7KLVVWLSXODWLRQLVILOHGLQJRRGIDLWKDQGQRWLQWHQGHGWRFDXVHGHOD\
                                                                    5HVSHFWIXOO\VXEPLWWHGWKLVVWGD\RI2FWREHU
                                                                    
                                                                                                                  61(//	:,/0(5//3
                                                                                                           
                                                            
                                                                                                                %\VBradley Austin        
                                                                                                                  %UDGOH\7$XVWLQ
                                                                                                                1HYDGD%DU1R
                                                                                                                +RZDUG+XJKHV3NZ\6XLWH
                                                                                                                  /DV9HJDV19
                                                                                                                7HO
                                                                                                                  )D[
                                                                                                                (PDLOEDXVWLQ#VZODZFRP
                                                                                                                  
                                                      
                                                                                                                  Attorneys for Defendant
                                                                                                               Equifax Information Services LLC

                                                                                                               No opposition
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                                                                               VKevin Hernandez          
                    Las Vegas, Nevada 89169




                                                                                                                  .HYLQ/+HUQDQGH](VT
                         LAW OFFICES

                          702.784.5200




                                                                                                               1HYDGD%DU1R
                               L.L.P.




                                                                                                               /DZ2IILFHRI.HYLQ/+HUQDQGH]
                                                                                                                  :LJZDP3DUNZD\6XLWH
                                                                                                               +HQGHUVRQ19
                                                                                                                  3KRQH
                                                                                                               )D[
                                                                                                                  (PDLONHYLQ#NHYLQKHUQDQGH]ODZFRP
                                                      
                                                                                                                  Attorney for Plaintiff
                                                      

                                                      

                                                                                                                           ,7,66225'(5('
                                                         
                                                            
                                                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                              8QLWHG6WDWHV'LVWULFW&RXUW-XGJH
                                                                                                                           
                                                                                                                                         November 1, 2018
                                                                                                                              '$7('BBBBBBBBBBBBBBBBBB
                                                      
                                                                                                                  
                                                      
                                                                             
                                                         
                                                            

                                                      
                                                            
                                                                                                                                                              
                                                            
